Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
Examiner’s Amendment & Reasons of Allowance	

 The Status of Claims:
Claims 1-17, 21-24 are pending. 
Claims 1-17, 21-24 are allowed
.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Nathan P. Letts, on 5/5/2021.

.	The application has been amended as follows:


Claims 27-31 are cancelled. 

I. The following is an examiner's statement of reasons for allowance:
 

The rejection of Claims 6-9,12-14,16-17, 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims 
The rejection of Claims 1-17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (WO 2015/020862 A2) in view of Pitchai et al (US 5,686,380) and Blank et al (US 2015/0183701 A1).
is withdrawn due to the modification of the claims and applicant’s convincing arguments about the unobviousness of the Shen prior art from Figure (see page 8, response) over the current invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/05/2021